              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ELSONTE D. JACOBS,                                )
                                                  )
Petitioner,                                       )
                                                  )
v.                                                )       Case No. CIV-17-1327-D
                                                  )
JOE ALLBAUGH, DIRECTOR,                           )
                                                  )
Respondent.                                       )

                                         ORDER

       This matter is before the Court for review of the Report and Recommendation

(“Report”) [Doc. No. 13] issued July 16, 2018, by United States Magistrate Judge Charles

B. Goodwin pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Judge Goodwin recommends

a denial of Mr. Jacobs’ Petition for Writ of Habeas Corpus (“Petition”) [Doc. No. 1] under

28 U.S.C. § 2254. Petitioner has timely objected to the Report [Doc. No. 16]. The Court

must make a de novo determination of any portion of the Report to which a specific

objection is made, and may accept, modify, or reject the recommended decision in whole

or in part. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Petitioner, a state prisoner, seeks a writ of habeas corpus with respect to convictions

of robbery with a firearm, attempted robbery with a firearm, kidnapping, possession of a

firearm after former adjudication as a juvenile, and assault and battery with a dangerous

weapon -- all after two previous felony convictions. In his Report, Judge Goodwin

conducts a thorough analysis of the issues raised in the Petition and recommends that the

Petition be denied. Judge Goodwin concludes that: (1) Petitioner’s Fifth Amendment
double jeopardy argument has not been presented to the state’s highest court and is

therefore unexhausted for federal habeas purposes; (2) the federal double jeopardy

argument is barred by anticipatory procedural default; (3) habeas relief is not available on

Petitioner’s assertion that his convictions violate an Oklahoma statute; (4) Petitioner cannot

show that the state court unreasonably applied Strickland v, Washington, 466 U.S. 668

(1984), or that its decision was based upon an unreasonable determination of facts as to his

claim of ineffective assistance of counsel on the basis that his appellate counsel failed to

raise certain arguments on direct appeal; and, (5) refusal to conduct a post-conviction

hearing is not a basis for federal habeas relief.

       Petitioner, through his Counsel, objects to the following findings: (1) his Fifth

Amendment double jeopardy claim is unexhausted; (2) that “Petitioner’s bare allegations

regarding [a victim’s] motives do not reasonably demonstrate that any victim’s trial

identification of Petitioner was based on a pretrial identification by photograph that ‘was

so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable

misidentification,’” [Doc. No. 16] at 8 (quoting [Doc. No. 13] at 17 (quoting Simmons v.

United States, 390 U.S. 377, 384, 88 S. Ct. 967, 971, 19 L. Ed. 2d 1247 (1968)); and, (3)

his claim of denial of his right to effective cross-examination under Davis v. Alaska, 415

U.S. 308 (1974), is unexhausted. [Doc. No. 16] at 2, 6, 9; [Doc. No. 13] at 17, n.4.

       In support of his objection to Judge Goodwin’s determination as to his Fifth

Amendment double jeopardy claim, Petitioner argues, as he did in his Petition, that the

claim was fairly before the Oklahoma Court of Criminal Appeals through his claim for

violation of Okla. Stat. tit. 21 § 11’s “prohibition against multiple punishments for a single

                                               2
        
act.” [Doc. No. 16] at 2 (quotation source uncited in original).     Petitioner attempts to

support his argument for exhaustion on the premise that the purpose of Okla. Stat. tit. 21 §

11 is “to protect the Fifth Amendment rights of defendants” and that the language of Okla.

Stat. tit. 21 § 11 “is analogous to the double jeopardy clause of the Fifth Amendment.”

[Doc. No. 16] at 2.

       Judge Goodwin thoroughly addressed the distinction between analysis of Okla. Stat.

tit. 21 § 11 claims and analysis of Fifth Amendment claims. [Doc. No. 13] at 6; see also,

Irwin v. State, 2018 OK CR 21, ¶ 5, 424 P.3d 675, 676 (noting a distinction between the

analysis of a Okla. Stat. tit. 21 § 11 claim and a double jeopardy claim). As Judge Goodwin

stated, “mere similarity between Petitioner’s prior state-court argument and his current

argument is insufficient to establish exhaustion under § 2254(b)(1).” [Doc. No. 13] at 5.

The Court concurs with Judge Goodwin’s analysis and agrees that Petitioner's Fifth

Amendment double jeopardy claim is unexhausted.

       Petitioner objects to Judge Goodwin’s finding that he failed to demonstrate that the

pretrial identification at the center of one of his ineffective assistance of counsel claims

was “so impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification.” [Doc. No. 13] at 17 (quoting Simmons, 390 U.S. at 384).

However, Petitioner simply quotes Judge Goodwin’s finding and asserts that he objects.

[Doc. No. 16] at 8.     Petitioner provides no argument addressing Judge Goodwin’s

reasoning. Upon de novo review, the Court determines there is nothing to be added to

Judge Goodwin’s analysis and concurs with his determination as to this issue.



                                             3
        
       Petitioner’s third objection also relates to his claim for denial of the right to effective

assistance of counsel based on his appellate counsel’s failure to raise the issue of improper

pretrial identification. In arguing this claim, Petitioner stated that the trial court denied him

his right to effective cross-examination under Davis v. Alaska, 415 U.S. 308 (1974). [Doc.

No. 1] at 28; [Doc. No. 13] at 17, n.4. In his Report, Judge Goodwin noted that Petitioner

failed to raise this issue as a stand-alone claim in the state court, or in his Petition. [Doc.

No. 13] at 17, n.4. Judge Goodwin further found that such a claim would be unexhausted

for habeas purposes. Id. Petitioner objects stating that he did make a stand-alone Davis

claim in state court and has made such a claim in his Petition. [Doc. No. 16] at 9. Upon

review of the record and briefs, the Court agrees with Judge Goodwin. Petitioner’s

references to denial of effective cross-examination have been made solely in support of his

claim for ineffective assistance of counsel related to pre-trial identification.

       Having conducted a de novo review, the Court adopts the Report and

Recommendation in its entirety and overrules all of Petitioner's objections.

       IT IS THEREFORE ORDERED that Petitioner’s objections [Doc. No. 16] are

OVERRULED and Judge Goodwin’s Report [Doc. No. 13] is ADOPTED in its entirety.

The Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2244 [Doc. No. 1] is dismissed

without prejudice to filing a proper form of action.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. A COA may issue only if Petitioner

“has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

                                                4
        
2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists

could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see Slack v. McDaniel, 529 U.S.

473, 484 (2000). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484. Upon consideration, the Court finds the requisite standard is not

met in this case. Therefore, a COA is DENIED. The denial shall be included in the

judgment.

       IT IS SO ORDERED this 15th day of October 2018.




                                               5
        
